PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SÃ¦trom et al.
Application No. 15/568,046
Filed: October 20, 2017
For: SARNA COMPOSITIONS AND METHODS OF USE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition, filed May 19, 2021, under the provisions 37 CFR 1.182 to expedite consideration of a petition filed May 13, 2021,  to revive the above-identified application under the provisions of 37 CFR 1.137(a).

The petition under 37 CFR 1.182 is GRANTED.  

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned as a result of petitioner's failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed September 23, 2020, with a three (3) month extensions of time under the provisions of 37 CFR 1.136(a). The appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on November 24, 2020.  See MPEP 1215.04. On May 13, 2021, the petition was filed with a five (5) month extension of time. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $3,160.00 extension of time fee submitted with the petition on May 13, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account. 




This application is being revived solely for the purpose of continuity with Application No. 17/319,744 filed May 13, 2021.    As continuity has been established by revival of this application, this application is again abandonment in favor of continuing Application No. 17/319,744.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions